Citation Nr: 0417976	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-09 978	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left ankle disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for right ankle disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for low back disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).

5.  Entitlement to an effective date prior to September 8, 
2001, for service connection for left ankle disability.

6.  Entitlement to an effective date prior to September 8, 
2001, for service connection for right ankle disability.

7.  Entitlement to an effective date prior to September 8, 
2001, for service connection for low back disability.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1970.  He had service in the Republic of Vietnam, 
where his awards and decorations included the Purple Heart 
Medal.

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2003, at which time it was remanded 
for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, confirmed and continued the 
10 percent rating for each of the following disorders:  left 
ankle disability, right ankle disability, low back 
disability, and PTSD.  The RO also confirmed and continued 
September 8, 2001, as the effective date of service 
connection for left ankle disability, right ankle disability, 
and low back disability.  Thereafter, the case was returned 
to the Board for further appellate action.

In June 2004, the veteran had a video conference before the 
undersigned Veterans Law Judge.

After reviewing the record, the Board finds that the only 
issue ripe for appellate review is entitlement to an initial 
rating in excess of 10 percent for low back disability.  The 
remaining issues are REMANDED for further development to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  

During the course of this appeal, the veteran raised 
contentions to the effect that service connection is 
warranted for upper spine disability and for shoulder 
disability (see, e.g., statements from the veteran, dated in 
August and October 2003).  Neither of those claims has been 
certified to the Board on appeal nor have they otherwise been 
developed for appellate purposes.  Therefore, the Board has 
no jurisdiction over those claims and neither will be 
considered below.  38 U.S.C.A. § 7104(a) (West Supp. 2002); 
38 C.F.R. § 20.101 (2003).  They are, however, referred to 
the RO, however, for appropriate action.


FINDING OF FACT

The veteran's service-connected low back disability, 
manifested primarily by complaints of pain, spasms, and 
stiffness, is productive of no more than mild impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.10, 4.40 - 4.42, 4.71a, DC 5003, 5237, 5238 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159.  In so doing, the VA must notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In particular, the RO 
must ensure that the veteran has been notified of the 
following:  (1) the information and evidence not of record 
that is necessary to substantiate each of his specific 
claims; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the veteran is 
expected to provide; and (4) the need to furnish the VA any 
evidence in his possession that pertains to any of his 
claims, i.e., something to the effect that he should give the 
VA everything he has pertaining to his claims.

By virtue of information contained in VA Form 21-526, 
received in September 2001; the Statement of the Case (SOC) 
issued in March 2003; the Board's July 2003 remand; the 
Supplemental Statement of the Case (SSOC) issued in May 
2004); and a letter, dated in October 2004, the veteran was 
notified of the evidence necessary to substantiate his claim 
of entitlement to an initial rating in excess of 10 percent 
for low back disability.  Indeed, the SSOC issued in May 2004 
sets forth the provisions of 38 C.F.R. § 3.159.  

The following evidence has been received in association with 
the veteran's claims:  his service medical records; records 
from T. C. B., M.D., reflecting treatment from August 1993 
through December 1998; records of private podiatric 
treatment, dated from May 1994 through November 1996; records 
from J. T., D.O., reflecting the veteran's treatment from 
August 2001 through March 2003; the reports of examinations 
performed by the VA in March and September 2002; and the 
transcript of the June 2004 video conference held before the 
undersigned Veterans Law Judge.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim of an increased rating for low back disability.  In 
fact, with respect to that issue, it appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, it 
should be noted that he has not identified any outstanding 
evidence (which has not been sought by the VA) which could be 
used to support that issue.  As such, there is no reasonable 
possibility that further development would unearth any 
additional relevant evidence with respect to that issue.  
Indeed, such development would serve no useful purpose and, 
therefore, need not be performed in order to meet the VA's 
statutory duty to assist the veteran in the development of 
his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

In light of the foregoing, there is no threat of harm or 
prejudice to the appellant due to a failure to assist him in 
the development of his claim of entitlement to and increased 
rating for low back disability.  Accordingly, the Board may 
proceed to the merits of that issue.  

II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2003).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  

By a rating action in June 2002, the RO granted the veteran's 
claim of entitlement to service connection for degenerative 
joint disease of the lumbar spine.  The RO assigned a 10 
percent rating for that disability, effective September 8, 
2001.  That action constituted an initial rating award.  When 
an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999). 
Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  
Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003. 

At the outset of the veteran's claim, his service-connected 
low back disability was rated as lumbosacral strain under 
38 C.F.R. § 4.71a, DC 5295.  A 10 percent rating was 
warranted for characteristic pain on motion.  A 20 percent 
rating was warranted for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  

Also potentially applicable in rating the veteran's low back 
disability was 38 C.F.R. § 4.71a, DC 5292.  A 10 percent 
rating was warranted for slight limitation of motion of the 
lumbar spine, while a 20 percent rating was warranted for 
moderate limitation of motion. 

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to the veteran's service-
connected low back disability.  See 68 Fed. Reg. 51454-51456 
(August 27, 2003).  That change became effective September 
26, 2003.  

Under the revised regulations, the veteran's low back 
disability is rated in accordance with a general rating 
formula under 38 C.F.R. § 4.71, DC 5237 (lumbosacral strain) 
and DC 5242 (degenerative arthritis of the spine (see also DC 
5003)).  The noted ratings may be assigned with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

A 10 percent rating is warranted when forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is warranted when forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  38 C.F.R. 
§ 4.71, DC's 5237, 5242 Note (2):  

In determining whether a particular statute or regulation may 
be applied to a pending case, it must first be determined 
whether the statute or regulation itself addresses that 
issue.  If the statute or regulation is silent, it must be 
determined whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  Generally, if applying the new 
provision would produce such retroactive effects, the new 
provision should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, the new provision must be applied.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

There is no simple test for determining whether applying a 
new statute or regulation to a particular claim would produce 
retroactive effects.  Generally, a statute or regulation 
would have a disfavored retroactive effect if it attaches new 
legal consequences to events completed before its enactment 
or extinguishes rights that previously accrued.  Most 
statutes and regulations liberalizing the criteria for 
entitlement to a benefit may be applied to pending claims 
because they would affect only prospective relief.  Statutes 
or regulations restricting the right to a benefit may have 
disfavored retroactive effects to the extent their 
application to a pending claim would extinguish the 
claimant's right to benefits for periods before the statute 
or regulation took effect.
The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain and pain on use, specifically limitation of motion 
due to pain on use including that experienced during flare 
ups.  The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10. 

The service medical records show that in November 1968, the 
veteran was involved in a helicopter crash in which he 
suffered left sacroiliac strain.  It was noted that he had 
not had any previous back pain.  X-rays were negative.  
During an orthopedic consultation, the veteran demonstrated 
slight tenderness and spasm over the left sacroiliac area.  
Otherwise, his back was negative for any associated 
abnormalities.  

Private medical records, dated from August 1993 through 
December 1998, reflect the veteran's treatment for various 
disabilities; however, they contain no evidence of any 
treatment for low back disability.

In April 1997, during the initial VA examination after 
service, there were no reports of any disability involving 
the low back.

During his June 2004 video conference, the veteran testified 
that his service-connected low back disability was manifested 
by pain on motion, muscle weakness, and spasms.  He stated 
that he took pain medication, in part for his back, and that 
a private health care provider, Dr. T., had looked at his 
back.

The veteran's testimony notwithstanding, there is no evidence 
on file showing treatment for his service-connected low back 
disability.  Indeed, during a VA orthopedic examination in 
March 2002, the veteran conceded that he hadn't received any 
kind of treatment for his back.  He did, however, report pain 
in his back and stiffness in his legs.  It was noted that six 
months earlier, while working for a construction company, he 
had strained his back and had had to take pain medication for 
approximately three weeks.  At the time of the examination, 
the veteran worked for the highway maintenance department.  
Although his job involved heavy physical labor, he did not 
mention any trouble doing his job.  

On examination, the veteran's posture and gait were normal, 
and he did not require the use of any assistive device, such 
as a cane, crutches, brace, or a wheelchair to get around.  
Although X-rays of the lumbar spine revealed spondylitic 
changes, a clinical examination of the spinal contour was 
normal without any obvious deformities.  The veteran's  range 
of low back motion was within normal limits as set forth by 
the VA.  Indeed, forward flexion was accomplished to 95 
degrees, while extension was accomplished to about 30 
degrees.  Rotation and lateral flexion were each demonstrated 
to about 35 degrees, bilaterally.  Moreover, there was no 
evidence of muscle spasms or tenderness.  Rather, the back 
muscles were well-developed without evidence of atrophy, easy 
fatigability, incoordination, or flare-ups.  Deep tendon 
reflexes and the straight leg raising test were also normal, 
and there was no reported evidence of heat or discoloration.  
In fact, the examiner considered the veteran's degenerative 
joint disease of the spine to be mild in nature.  Absent any 
competent evidence to the contrary, the manifestations of the 
veteran's service-connected low back disability more nearly 
reflect the criteria for a 10 percent rating whether 
evaluated under the new or old regulations.  Accordingly, a 
increased rating is not warranted.

In arriving at the foregoing decisions, the Board has 
considered the possibility of staged ratings noted in 
Fenderson.  However, without competent evidence of any 
fluctuation in the veteran's low back disability, there is no 
basis to invoke the principle of staged ratings. 

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's low back disability.  The evidence, however, 
does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards in rating any of those disabilities.  38 C.F.R. 
§ 3.321(b)(1) (2003).  Rather, the record shows that the 
manifestations of that disability are those contemplated by 
the regular schedular standards.  It must be emphasized that 
the disability ratings are not job specific.  They represent 
as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and their 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Absent 
competent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to an initial rating in excess of 10 percent for 
low back disability is denied.


REMAND

During his June 2004 video conference, the veteran testified 
that he had been receiving treatment for left and right ankle 
disability and PTSD at the VA clinic in Terre Haute, Indiana.  
There is no evidence on file that the VA has ever attempted 
to obtain the records of that treatment.

During his June 2004 video conference, the veteran 
effectively claimed that the RO committed clear and 
unmistakable error (CUE) in its June 2, 1997, rating action, 
when it did not grant service connection for left ankle 
disability, right ankle disability, and low back disability.  
Such claims are inextricably intertwined with the issues 
concerning entitlement to earlier effective dates for those 
disorders.  Therefore, they must be resolved prior to 
consideration of the earlier effective date 


issues.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Accordingly, the CUE claims are remanded for the 
following actions:  

1.  Ensure compliance with the VA's 
duties to assist the appellant in the 
development of his claims, as set forth 
in 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.

2.  Request the records of the veteran's 
treatment for left and right ankle 
disability and PTSD at the VA clinic in 
Terre Haute.

3.  Notify the veteran of the elements of 
a CUE claim.  Then, request that he 
identify the specific instances of CUE in 
the RO's June 2, 1997, rating action.  In 
particular, ask that he identify the 
facts which were known at the time of 
that action but not before the RO.  Also 
ask that he identify any statutes or 
regulations in existence at the time 
which were incorrectly applied by the RO.

4.  When the requested actions have been 
completed, undertake any other indicated 
development, including, but not limited 
to, the scheduling of any necessary VA 
examinations.  Then, readjudicate the 
issues of entitlement to an initial 
ratings in excess of 10 percent for left 
and right ankle disability and PTSD.  
Also adjudicate the following issues:  a) 
Whether the RO's June 2, 1997, rating 
decision should be reversed or amended 
due to CUE for failing to grant service 
connection for left ankle disability; b)  
Whether the RO's June 2, 1997, rating 
decision should be reversed or amended 
due to CUE for failing to grant service 
connection for right ankle disability; 
and c) Whether the RO's June 2, 1997, 
rating decision should be reversed or 
amended due to CUE for failing to grant 
service connection for low back 
disability.  If the veteran disagrees 
with the decision concerning his claim 
for increased ratings for his left and 
right ankle disabilities and PTSD, he 
must be furnished an SSOC with respect to 
those issues and afforded a reasonable 
opportunity to respond.  If he disagrees 
with any of the decisions regarding the 
CUE issues, he must be furnished an SOC 
and informed of the steps he must take to 
perfect an appeal with respect to those 
issues.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any remanded issue.  It must be 
emphasized, however, that the appellant has the right to 
submit any additional evidence and/or argument on such 
issues.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999).  The veteran need take no action until he is notified 
to do so.



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



